THE COURT.
[1] We entertain no doubt of the power of the court in divorce actions to modify its orders for the payment to the wife of money necessary to enable her to support herself during the pendency of the action, or to enable her to prosecute or defend the action, as the circumstances with regard to necessity change. As to orders for the payment of money for support there has never been any question in this behalf, and there is no difference in principle with relation to money to be paid to her for the purpose of en*584abling her to pay attorneys. The superior court did not exceed its jurisdiction in this matter.
The application for a writ of certiorari is denied.
Angellotti, C. J., Lennon, J., Wilbur, J., Sloane, J., Lawlor, J., and Olney, J., concurred.